Citation Nr: 1414480	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-12 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disability, to include depression.

2.  Entitlement to an evaluation in excess of 10 percent for status post left orbital fracture with secondary diplopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 2000 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.
      
The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the claim of service connection for depression, has been recharacterized as service connection for an acquired psychiatric disability, to include depression.

The Veteran testified in May 2012 before the undersigned Veterans Law Judge at a hearing in Washington, DC; a transcript is of record.

The issue of entitlement to a separate compensable evaluation for migraine headaches due to a left orbital fracture has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the May 2012 Board hearing, the Veteran testified that the vision in his left eye had worsened.  As the Veteran asserted a worsening of his disability and it has been more than three years since the most recent examination arranged through VA QTC Services, the Board finds that a new examination is required before a final decision on the merits may be made.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his status post left orbital fracture with secondary diplopia.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran had a psychiatric examination arranged through VA QTC Services in August 2011 as a part of a claim for service connection for posttraumatic stress disorder at which he was diagnosed with depression.  This was after the April 2011 Statement of the Case for the issue of entitlement to service connection for an acquired psychiatric evaluation, to include depression, and the June 2011 certification of the claim to the Board.  On remand, the August 2011 examination must be considered in the context of the claim of entitlement to an acquired psychiatric disability, to include depression.

VA treatment records to April 2011 have been associated with the claims file.  Any outstanding VA treatment records should be obtained and associated with the Veteran's claims file.  38 C.F.R. § 3.159(c)(2) (2012). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from April 2011 to the present.

2.  After the above development has been completed to the extent possible, schedule the Veteran for a VA eye examination to determine the current severity of his left eye visual acuity and left eye diplopia.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and the results reported.  The examiner is asked to state whether the diplopia is central (to 20 degrees); 21 to 30 degrees, including whether it is down, lateral, and/or up; or 31 to 40 degrees, including whether it is down, lateral and/or up. 

The examiner should also describe any functional loss pertaining to the service-connected status post left orbital fracture with secondary diplopia, including the effect on employment, and should document all objective evidence of those symptoms.  

3.  Readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran a supplemental statement of the case and provide him an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


